Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 1 of 8 Page ID #:1308




   1 COUNSEL LISTED
     IN SIGNATURE BLOCK
   2
   3
   4
   5
   6
   7
                       IN THE UNITED STATES DISTRICT COURT
   8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
 10    BLACKBERRY LIMITED, a                   )
       Canadian corporation,                   )
 11                                            )
                        Plaintiff,             )    CASE NO. 2:18-cv-01844 GW(KSx)
 12                                            )
 13              v.                            )    UPDATED JOINT CASE
                                               )    SCHEDULING REPORT
 14    FACEBOOK, INC., a Delaware              )
       corporation, WHATSAPP INC., a           )
 15    Delaware corporation, and               )
       INSTAGRAM, INC., a Delaware             )
 16    corporation, and INSTAGRAM, LLC,        )
 17    a Delaware limited liability company    )
                                               )
 18                     Defendants.            )
                                               )
 19                                            )
 20    BLACKBERRY LIMITED, a                   )
       Canadian corporation,                   )    CASE NO. 2:18-cv-02693 GW(KSx)
 21                                            )
                        Plaintiff,             )
 22                                            )
                 v.                            )
 23                                            )
 24    SNAP INC., a Delaware corporation       )
                                               )
 25                     Defendant.
 26
 27
 28
                                                                 Case No. 2:18-cv-01844 GW(KSx)
                                              -1-                Case No. 2:18-cv-02693 GW(KSx)
                                                     UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 2 of 8 Page ID #:1309




   1          In the parties’ joint submission on September 21, the parties noted that
   2 “[t]he parties [were] continuing to discuss whether [the infringement contentions]
   3 may impact the claim construction process.” (Dkt. 88 at 7.) Defendants requested a
   4 follow-up status conference, which the Court set for November 8, 2018. (Dkt. 92).
   5          Since the last scheduling conference, Defendants have served invalidity
   6 contentions and produced source code and technical documents.1 In addition,
   7 Defendants have produced and are continuing to produce additional source code and
   8 technical documents in compliance with their ongoing discovery obligations on a
   9 rolling basis. Plaintiff continues to review documents and source code provided by
 10 Defendants. The parties have continued their discussions concerning supplemental
 11 infringement contentions and the timing of the claim construction process. As a
 12 result of those discussions, Plaintiff has agreed to serve supplemental infringement
 13 contentions by December 14, 2018.           The intended goal of the supplemental
 14 contentions is to better assist the parties and the Court in identifying key claim
 15 construction disputes and their significance.
 16           In light of this goal, the parties jointly request that the Court adjust the
 17 claim construction schedule, including the hearing, by approximately a month:
 18                  Event                  Current Deadline            Joint Proposal
 19     BlackBerry’s               First N/A                       December 14, 2018
        Supplemental       Infringement
 20     Contentions
 21     S.P.R. 3.1 - Exchange of November 12, 2018 December 21, 2018
 22     Proposed     Terms    for (by 6pm pacific)
        Construction
 23
 24     S.P.R. 3.2 - Exchange of Claim November 29, 2018 January 17, 2019
        Constructions and Extrinsic (by 8pm pacific)
 25
 26
          1
            The parties are discussing disputes about the sufficiency of these productions
 27
       under the Standing Patent Rules and other outstanding requests for production.
 28
                                                                   Case No. 2:18-cv-01844 GW(KSx)
                                                -2-                Case No. 2:18-cv-02693 GW(KSx)
                                                       UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 3 of 8 Page ID #:1310




   1                Event                 Current Deadline           Joint Proposal
   2   Evidence
   3   S.P.R. 3.3 - Completion of January 4, 2019                Feb. 7, 2019
       Claim Construction Discovery
   4
       Preliminary     Election      of January 4, 2019          Feb. 7, 2019
   5   Asserted Claims
   6   S.P.R. 3.4 - Joint Claim January 11, 2019 (by Feb. 14, 2019 (by 6pm
   7   Construction and Prehearing 6pm pacific)      pacific)
       Statement
   8
       S.P.R. 3.5 - Opening Claim January 17, 2019               Feb. 21, 2019
   9   Construction Briefs
 10    Preliminary     Election      of January 17, 2019         Feb. 21, 2019
       Asserted Prior Art
 11
       S.P.R. 3.5, 3.5.1-3.5.3 - January 31, 2019                Mar. 7, 2019
 12
       Responsive Claim Construction
 13    Briefs and Jointly Lodged
       Material
 14
       S.P.R.     3.6     -       Claim February 21, 2019        March 21, 2019
 15    Construction Hearing
 16    Final Election of Claims         28 Days After Claim      28 Days After Claim
 17                                     Construction Order       Construction Order
       Final Election of Prior Art      42 Days After Claim      42 Days After Claim
 18                                     Construction Order       Construction Order
 19
 20        BlackBerry’s agreement to provide supplemental contentions by December
 21 14, does not preclude BlackBerry from providing further supplementation based on
 22 BlackBerry’s continuing review of source code and other discovery beyond that
 23 date, such as depositions of defendants’ engineers or production of additional
 24 documents. The parties agree that the Standing Patent Rules, the Federal Rules of
 25 Civil Procedure and/or this Court’s prior orders regarding contentions (e.g. Dkt. 77
 26 and 84) continue to govern any supplementation of contentions.
 27        BlackBerry expressly reserves its right to further supplement its contentions
 28 as permitted by the adopted Standing Patent Rules, the Federal Rules of Civil
                                                                Case No. 2:18-cv-01844 GW(KSx)
                                              -3-               Case No. 2:18-cv-02693 GW(KSx)
                                                    UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 4 of 8 Page ID #:1311




   1 Procedure and/or this Court’s prior orders regarding contentions (e.g. Dkt. 77 and
   2 84).
   3        Defendants reserve their rights to object to BlackBerry’s infringement
   4 contentions to the extent they remain deficient or otherwise do not meet the
   5 standards set forth in the Standing Patent Rules, Federal Rules of Civil Procedure,
   6 relevant case law, and/or this Court’s prior orders regarding contentions (e.g. Dkt.
   7 77 and 84).
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                 Case No. 2:18-cv-01844 GW(KSx)
                                              -4-                Case No. 2:18-cv-02693 GW(KSx)
                                                     UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 5 of 8 Page ID #:1312




   1 DATED: November 1, 2018          Respectfully Submitted,
   2
   3                                  By /s/ James R. Asperger
                                        QUINN EMANUEL URQUHART &
   4                                    SULLIVAN, LLP
   5                                      James R. Asperger (Bar No. 83188)
                                          jamesasperger@quinnemanuel.com
   6                                      865 S. Figueroa St., 10th Floor
                                          Los Angeles, CA 90017
   7                                      Telephone: (213) 443-3000
   8                                      Facsimile: (213) 443-3100

   9                                       Kevin P.B. Johnson (Bar No. 177129)
                                           kevinjohnson@quinnemanuel.com
 10                                        Victoria F. Maroulis (Bar No. 202603)
                                           victoriamaroulis@quinnemanuel.com
 11                                        555 Twin Dolphin Drive, 5th Floor
 12                                        Redwood Shores, CA 94065
                                           Telephone: (650) 801-5000
 13                                        Facsimile: (650) 801-5100
 14                                      BLACKBERRY CORPORATION
 15                                        Edward R. McGah, Jr (SBN 97719)
                                           Vice President, Deputy General Counsel
 16                                        41 Ticknor Place
                                           Laguna Niguel, California 92677
 17                                        Telephone: (+1) 650-581-4750
                                         James R. Asperger (Bar No. 83188)
 18                                      jamesasperger@quinnemanuel.com
 19                                      865 S. Figueroa St., 10th Floor
                                         Los Angeles, CA 90017
 20                                      Telephone: (213) 443-3000
                                         Facsimile: (213) 443-3100
 21
 22                                      Attorneys for BlackBerry Limited
 23
 24
 25
 26
 27
 28
                                                             Case No. 2:18-cv-01844 GW(KSx)
                                           -5-               Case No. 2:18-cv-02693 GW(KSx)
                                                 UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 6 of 8 Page ID #:1313




   1 Dated: November 1, 2018             COOLEY LLP
   2
   3                                     /s/ Matthew J. Brigham
   4                                     Matthew J. Brigham (191428)
   5                                     COOLEY LLP
   6                                     HEIDI L. KEEFE (178960)
                                         (hkeefe@cooley.com)
   7                                     MARK R. WEINSTEIN (193043)
   8                                     (mweinstein@cooley.com)
                                         MATTHEW J. BRIGHAM (191428)
   9                                     (mbrigham@cooley.com)
 10                                      LOWELL D. MEAD (223989)
                                         (lmead@cooley.com)
 11                                      3175 Hanover Street
 12                                      Palo Alto, CA 94304-1130
                                         Telephone: (650) 843-5000
 13                                      Facsimile: (650) 849-7400
 14
                                         COOLEY LLP
 15                                      MICHAEL G. RHODES (116127)
 16                                      (rhodesmg@cooley.com)
                                         101 California Street
 17
                                         5th Floor
 18                                      San Francisco, CA 94111-5800
                                         Telephone: (415) 693-2000
 19
                                         Facsimile: (415) 693-2222
 20
                                         Attorneys for Defendants
 21
                                         FACEBOOK, INC., WHATSAPP INC.,
 22                                      INSTAGRAM, INC., and INSTAGRAM,
                                         LLC
 23
 24
 25
 26
 27
 28
                                                             Case No. 2:18-cv-01844 GW(KSx)
                                           -6-               Case No. 2:18-cv-02693 GW(KSx)
                                                 UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 7 of 8 Page ID #:1314




   1
       Dated: November 1, 2018
   2
   3
                                      By /s/ Chad J. Peterman
   4
   5                                     PAUL HASTINGS LLP
                                         YAR R. CHAIKOVSKY (SB# 175421)
   6                                     yarchaikovsky@paulhastings.com
   7                                     PHILIP OU (SB# 259896)
                                         philipou@paulhastings.com
   8                                     ANTHONY J. TARTAGLIO (SB#
   9                                     280286)
                                         anthonytartaglio@paulhastings.com
 10                                      1117 S. California Avenue
 11                                      Palo Alto, California 94304
                                         Telephone: 1(650) 320-1800
 12                                      Facsimile: 1(650) 320-1900
 13
                                         CHAD J. PETERMAN (Pro Hac Vice)
 14                                      chadpeterman@paulhastings.com
 15                                      200 Park Avenue
                                         New York, New York 10166
 16                                      Telephone: (212) 319-6000
 17                                      Facsimile: (212) 319-4090

 18                                      THOMAS ZACCARO (SB# 183241)
 19                                      thomaszaccaro@paulhastings.com
                                         515 South Flower Street
 20                                      Twenty-Fifth Floor
 21                                      Los Angeles, California 90071
                                         Telephone: (213) 683-6000
 22                                      Facsimile: (213) 996-3146
 23
                                         Attorneys for Defendant
 24                                      Snap Inc.
 25
 26
 27
 28
                                                             Case No. 2:18-cv-01844 GW(KSx)
                                           -7-               Case No. 2:18-cv-02693 GW(KSx)
                                                 UPDATED JOINT CASE SCHEDULING REPORT
Case 2:18-cv-02693-GW-KS Document 77 Filed 11/01/18 Page 8 of 8 Page ID #:1315




   1                              FILER’S ATTESTATION
   2        I, James Asperger, am the ECF user whose ID and password were used to file
   3 this Updated Joint Case Scheduling Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby
   4 attest that counsel for Defendants concurred in the filing of this document.
   5
   6
                                                      By /s/ James R. Asperger
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  Case No. 2:18-cv-01844 GW(KSx)
                                                -8-               Case No. 2:18-cv-02693 GW(KSx)
                                                      UPDATED JOINT CASE SCHEDULING REPORT
